Citation Nr: 0832971	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a compensable evaluation for scars on the 
right malar bone and lower lip.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision made by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) for the RO of Newark, New Jersey which has jurisdiction 
of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received by the Board in March 2008, the 
veteran indicated that he wanted to attend a videoconference.  
Video hearings are scheduled at the RO and the representative 
will need a chance to review the claim prior to the hearing.  
The RO should schedule a videoconference.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a videoconference hearing in accordance 
with applicable provisions.  He and his 
representative should be told of the 
time and place to report.  If he 
desires to withdraw the hearing request 
that must be done in writing to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




